Effective immediately, the sub-section entitled “Other Accounts” in Appendix C entitled “Portfolio Manager(s)” is hereby restated in its entirety as follows: Other Accounts In addition to the Fund, the Fund’s portfolio manager is named as a portfolio manager of certain other accounts managed or subadvised by MFS or an affiliate, the number and assets of which, as of May 31, 2011, were as follows: Registered Investment Companies* Other Pooled Investment Vehicles Other Accounts Name Number of Accounts Total Assets Number of Accounts Total Assets Number of Accounts Total Assets Ward Brown 2 $3.6 billion 8 $2.9 billion 7 $6.0 billion Matthew W. Ryan 11 $6.3 billion 9 $3.2 billion 7 $6.0 billion Erik S. Weisman 10 $3.7 billion 4 $1.8 billion 1 $2.8 million * Includes the Fund. Advisory fees are not based upon performance of any of the accounts identified in the table above.
